--------------------------------------------------------------------------------

EXHIBIT 10.73
 
AMENDMENT N°1 TO THE RESTATED COLLABORATION AND LICENSE AGREEMENT
related to phase 3 clinical trials in Pyoderma Gangrenosum
(Study X052173 and extension study X052171)


THIS UNSPONSORED WORK AGREEMENT (this “Agreement”) is entered into as of
November 4th, 2014 by and between XOMA (US) LLC, a limited liability company
organized under the laws of the State of Delaware (USA), having a place of
business at 2910 Seventh Street, Berkeley, California 94710 (hereinafter
referred to as “XOMA”), on the first part, and Les Laboratoires Servier, a
corporation organized and existing under the laws of France, having offices at
50 rue Carnot, 92284 Suresnes, France and Institut de Recherches Servier, a
corporation organized and existing under the laws of France having offices at 3,
rue de la République, 92150 Suresnes (these two entities jointly referred to as
“SERVIER”), on the second part.


XOMA and SERVIER are sometimes referred to herein individually as a “Party” and
collectively as the “Parties”.


RECITALS



A. SERVIER is a pharmaceutical company committed to researching, developing,
manufacturing and marketing novel products of high therapeutic value for human
medicine.




B. XOMA owns and controls certain intellectual property related to, and has
conducted clinical trials with respect to, its proprietary IL-1β antibody
designated as XOMA 052.




C. SERVIER and XOMA have established a collaboration for the continued
development, regulatory approval and commercialization of products containing
XOMA 052, with XOMA retaining certain exclusive development and
commercialization rights in the U.S. and in Japan and Servier having exclusive
development and commercialization rights in the rest of the world, in accordance
with the terms and conditions set forth in that certain Amended and Restated
Collaboration and License Agreement, dated as of February 14, 2012, by and among
SERVIER, on the first part, and XOMA Ireland Limited, a company with limited
liability organized under the laws of the Republic of Ireland (“XOMA Ireland”),
on the second part (the “Restated Agreement”).  Pursuant to an Asset Transfer
Agreement and an Assignment and Assumption Agreement effective as of August 12,
2013, the Restated Agreement was, with SERVIER’s consent, assigned by XOMA
Ireland to XOMA.




D. Pursuant to the Restated Agreement, as summarized in Section 2.1 thereof,
Servier is granted exclusive rights to the Product with respect to all
indications (i.e., the Remaining Field and the Cardiometabolic Field) in the
Licensed Territory and the Cardiometabolic Indications in the Retained
Territory, XOMA having an option to re-acquire such rights in the Retained
Territory.




--------------------------------------------------------------------------------

E. Notwithstanding provisions related to the principle set out in the Restated
Agreement that SERVIER would be responsible for all Development activities in
the Licensed Territory, XOMA has exceptionally proposed, and SERVIER has
accepted, that XOMA conduct certain Unsponsored Work, as defined in Section 3.8
of the Restated Agreement, consisting of phase 3 clinical trials in “Pyoderma
Gangrenosum” (study X052173 and extension study X052171) as sole sponsor in
certain countries, listed in Annex 1, of the Licensed Territory (the “PG
Trials”).




E. Therefore, the Parties wish hereby to set out certain terms and conditions
with respect to the PG Trials, some of which are exceptions to the terms and
conditions of the Restated Agreement, including matters related to their
respective responsibilities and liabilities concerning regulatory matters and
pharmacovigilance with respect to the PG Trials.



NOW, THEREFORE, in consideration of the mutual covenants set forth herein and
other good and valuable considerations, the Parties hereto mutually agree as
follows:



1) Definitions. All capitalized terms not otherwise defined herein shall have
the meanings assigned to them in the Restated Agreement, except if they are
otherwise defined in this Amendment, in which case they shall have the meaning
ascribed to them in this Amendment.




2) General. The Parties agree that the PG Trials constitute Unsponsored Work, as
contemplated in Section 3.8(b) of the Restated Agreement, and that the
provisions of Section 3.8(b) shall govern the PG Trials. For the purposes of
Section 3.8(b), XOMA is the proposing Party and SERVIER the non-proposing Party
for the PG Trials. It has been agreed between the Parties that the PG Trials
shall be conducted by XOMA at its own expense and acting as sponsor in the
countries of the Licensed Territory listed in Annex 1 as well as in the Retained
Territory (together, the “PG Trial Countries”).  For the avoidance of doubt,
SERVIER’s right to use the Information resulting from the PG Trials, including
all such Information generated in the PG Trial Countries located in the Licensed
Territory, shall be subject to the terms and conditions of Section 3.8(b), and
XOMA shall not pursuant to this Amendment obtain any Commercialization rights in
the Pyoderma Gangrenosum indication in the Licensed Territory, including in
those countries where the PG Trials are conducted.




3) Sponsor Obligations.  Notwithstanding Article 4 of the Restated Agreement,
XOMA shall be the sponsor of, and lead regulatory Party for, the PG Trials,
including in the Licensed Territory PG Trial Countries, and as such shall own
the Regulatory Materials specific thereto, comply with all the obligations of a
sponsor of clinical trials in the PG Trial Countries, and endorse solely all
sponsor responsibilities in those countries.



2

--------------------------------------------------------------------------------

Should XOMA include, in its regulatory filings for the conduct of the PG Trials
in the Licensed Territory PG Trial Countries, data (including quality, chemistry
and/or manufacturing data) from SERVIER’s regulatory filings in these countries
(whether SERVIER actually provides the data to XOMA to be directly included in
the XOMA regulatory filings or simply authorizes XOMA to reference in its
regulatory filings the data included in SERVIER’s filings), such data would be
provided by SERVIER “as is”. SERVIER makes no representation or warranty as to
such data, and shall not be responsible for any direct or indirect damages or
claims resulting from the use thereof for the PG Trials, except to the extent
such damages or claims result from SERVIER’s willful misconduct or gross
negligence. The above is not intended to affect any responsibility SERVIER may
have in respect of such data for the other studies conducted by SERVIER in these
countries or other countries in the Licensed Territories.


It is understood between the Parties that the Parties hereby undertake to amend
the Safety Data Exchange Agreement executed by and between the Parties on
February 20th, 2014 and attached as Exhibit 6.11 of the Restated Agreement, to
reflect all the obligations of XOMA in respect of safety matters (including
notably safety reporting obligations) as sponsor of the PG Trials in the PG
Trial Countries, and clarify how the Parties shall coordinate in respect of
safety reporting matters in those countries.



4) Indemnification by XOMA.  The following shall be added as a second paragraph
at the end of Section 13.2 of the Restated Agreement:



“In addition, XOMA shall defend, indemnify, and hold the Servier Indemnitees
harmless from and against any and all damages or other amounts payable to a
Third Party claimant, as well as any reasonable attorneys’ fees and costs of
litigation incurred by such Servier Indemnitees, all to the extent resulting
from Claims against such Servier Indemnitees that arise from or are based on the
PG Trials being conducted by or on behalf of XOMA, or its Affiliates or its or
their sublicensees (excluding in all cases SERVIER, its Affiliates or its
sublicensees), in the PG Trial Countries, except in the case of fraud or willful
misconduct by the Servier Indemnitees (it being understood that XOMA’s defense
obligations shall remain in effect).  The foregoing indemnity obligation shall
not apply to any Claim to the extent that such Claim arises from or is based on
any activity set forth in Section 13.1(b) or (c) of the Restated Agreement.”



5) Other Provisions.




a) It is hereby understood among the Parties that, except with respect to XOMA’s
Development of the Product in the PG Trials in the PG Trial Countries, this
Agreement does not otherwise limit the rights of SERVIER set forth in Section
7.1 of the Restated Agreement.  This Amendment is not intended to and does not
modify or amend the terms or conditions of the Restated Agreement or the SDEA
except to the limited extent as provided in this Amendment to enable XOMA to
conduct the PG Trials in the PG Trial Countries.




b) This Amendment shall inure to the benefit of and shall be binding upon the
parties hereto and their respective successors, transferees and assigns.




c) This Agreement may be executed in one or more counterparts, each of which
shall be deemed an original, but all of which, when taken together, shall
constitute one and the same instrument.



3

--------------------------------------------------------------------------------

d) If any one or more of the provisions of this Agreement shall be held to be
invalid, illegal or unenforceable, the validity, legality or enforceability of
the remaining provisions hereof shall not in any way be affected or impaired
thereby.  In the event any provisions hereof shall be held invalid, illegal or
unenforceable, the parties shall use commercially reasonable efforts to
substitute a valid, legal and enforceable provision, which, insofar as
practical, implements the purposes hereof.



IN WITNESS WHEREOF, the undersigned by their duly authorised representatives
have executed this Amendment Agreement on the date set forth below.


In Suresnes, on 11/04/14


/s/ Christian Bazantay
 
/s/ James R. Neal
LES LABORATOIRES SERVIER
 
XOMA (US) LLC
     
By: Christian Bazantay
 
By: James R. Neal
Name:
 
Name:
Title: Proxy
 
Title: VP, Business Development
   
11/4/2014
/s/ Pascal Touchon
         
By: Pascal Touchon
   
Name:
   
Title: Proxy
         
/s/ Emmanuel Canet
   
INSTITUT DE RECHERCHES SERVIER
         
By: Emmanuel Canet
   
Name:
   
Title: President of R&D
   

 
4

--------------------------------------------------------------------------------

ANNEX 1


List of countries in the Licensed Territory where XOMA shall be Sponsor
for the PG Trials



✓ Australia

✓ Argentina

✓ Canada

✓ Israel

✓ Mexico

✓ Colombia

 
 
5

--------------------------------------------------------------------------------